JS 44 (Rev. 06/17)

Case 2:19-Cv-0480 261 PVE SHEET to/t2 Page 1 of 8

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
fe PP 8 Pp 8 pap q

provided by local rules of court. This form, approved by the Judicial Con

erence of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

PLAINTIFFS

eure
Philadelphia, PA

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Scott K. Johnson , THE LAW OFFICES OF ERIC A. SHORE

2 Penn Center, 1500 JFK Blvd Suite 1240, Philadelphia, PA 19102
(267) 546-0124

NOTE:
THE TRACT

Attorneys (if Known)

 

County of Residence of First Listed Defendant

vpEF ST eb per LLC d/b/a Vivint Solar Bristol
219 B Rittenhouse Circle, Bristol, PA 19007

Bucks

(CIN U.S, PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O11 U.S. Government 4% 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 ©O 1 Incorporated or Principal Place o4 04
of Business In This State
O 2. U.S. Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os o85
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Scizure O 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729{a))
GO 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
0) 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 6 340 Marine Injury Product New Drug Application | 470 Rackctcer Influenced and
(Excludes Veterans) O 345 Marine Product Liability © 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY OD 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commadities/
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) © 891 Agricultural Acts
©} 362 Personal Injury - Product Liability O 751 Family and Medical © 893 Environmental Matters
__ Medical Malpractice Leave Act 0 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O #220 Foreclosure 0 441 Voting D 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment (X 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilitics -| 0 $35 Death Penalty IMMIGRATION State Statutes

 

Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

 

Other:
O 540 Mandamus & Other
0 550 Civil Rights
QO 555 Prison Condition
O 560 Civil Detainee -
Conditions of

 

Confinement

©) 462 Naturalization Application
O 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

 

 

 

Pq Original O2 Removed from O 3. Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
28 U.S.C. §§ 1332
VI. CAUSE OF ACTION Brief description of cause:
Workers Compensation Retaliation & Wrongful Termination
VII. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: Yes ONo
VIII. RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
10/16/2019 A cot K. ly
FOR OFFICE USE ONLY 7
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 2 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment (o the appropriate calendar)

Address of Plaintiff: Philadelphia, PA 19140

 

Address of Defendant: 219 B Rittenhouse Circle, Bristol, PA 19007
Place of Accident, Incident or Transaction: _219 B Rittenhouse Circle, Bristol, PA 19007

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol X |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

us

Does this case involve the validity or infringement of a patent already in suit or any earlier Yes ( | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / {J is not related to any case now pending or within one year previously terminated action in
this court except as noted above,

pate: 10/16/19 Ae Kj PA 85024

A ttorney-at-Law / Pro Se Plaintiff Attorney [.D. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

A, B.

Ooi Indemnity Contract, Marine Contract, and All Other Contracts LJ 1. Insurance Contract and Other Contracts

[L] 2. FELA [] 2. Airplane Personal Injury

(] 3. Jones Act-Personal Injury [] 3. Assault, Defamation

L] 4. Antitrust L] 4. Marine Personal Injury

[] 3. Patent [] 5. Motor Vehicle Personal Injury

[_] 6. Labor-Management Relations CL] 6. Other Personal Injury (Please specify):
$i 7. Civil Rights L] 7. Products Liability
‘(4 8. Habeas Corpus [1] #8. Products Liability — Asbestos

[] 9. Securities Act(s) Cases [J 9. Allother Diversity Cases

L] 10. Social Security Review Cases (Please specify):

(#11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Scott K. Johnson

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

10/16/19 Ato KA —— PA 85024

Attorney-at-Law / Pro Se Plaintiff Attorney [.D. # (if applicable)

DATE:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 3 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Ivan Evans CIVIL ACTION
Vv.
Vivint Solar Developer LLC
d/b/a Vivint Solar Bristol : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

( )

( )
( )

( )

( )
x)

 

 

10/16/2019 Scott K. Johnson Ivan Evans
Date Attorney-at-law Attorney for
(267) 546-0124 (215) 944-6124 scott]@ericshore.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 4 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Ivan Evans,
Plaintiff, : JURY DEMANDED
Vv. : No.:

Vivint Solar Developer LLC d/b/a Vivint
Solar Bristol

Defendant.

CIVIL ACTION COMPLAINT
Plaintiff, Ivan Evans, by and through his undersigned attorney, brings this
complaint against Defendant, Vivint Solar Developer LLC d/b/a Vivint Solar Bristol and

alleges the following:

I. PARTIES AND JURISDICTION

l. Plaintiff, Ivan Evans, is an adult individual residing in Philadelphia,
Pennsylvania.
2, Defendant, Vivint Solar Developer LLC doing business as “Vivint Solar

Bristol” (“Defendant” or “Vivint”), is a foreign business corporation organized and
existing under the laws of the State of Utah, which according the public records of the
Pennsylvania Secretary of State (“SOS”) is operating in this state using the SOS Entity
Number of 4099986 and has designated Corporation System Dauphin, as its agent for
service of process. While Vivint’s operations span the country, the company operates an
office in Pennsylvania. Vivint employed Plaintiff at its office in Bristol, Pennsylvania.

The address of this office is 219 B Rittenhouse Circle, Bristol, Pennsylvania.
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 5 of 8

3 At all times material hereto, Defendant qualifies as Plaintiff's employer.

4. Jurisdiction is conferred by 28 U.S.C. §§ 1332.

5. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in
this district because Defendant conduct business in this district, and because a substantial
part of the acts and omissions giving rise to the claims set forth herein occurred in this
Judicial district. Plaintiff was working in the Eastern District of Pennsylvania at the time
of the illegal actions by Defendant as set forth herein.

II. FACTS

8. On November 11, 2018, Vivint hired Mr. Evans to work as a Solar Panel
Installer at their office in Bristol, Pennsylvania.

9: On February 4, 2019, Mr. Evans was injured while working.

10. Mr. Evans slipped while stepping up on the work truck and tore his groin.

LI. Mr. Evans had surgery and did not return back to work until July 15, 2019.

12. When Mr. Evans returned back to work he informed Vivint that he has
upcoming doctor’s appointments.

13. Mr. Evans provided Vivint with the dates and would also bring in a
doctor’ note as proof.

14. A couple of days after returning back to work Mr. Evans began to receive
disparate treatment.

15. Mr. Evans noticed his co-workers were not speaking to him, they told him
he is to slow, and he is not finishing his job in a timely manner.

16. Mr. Evans was written up twice since returning, one was for being late

(Mr. Evans does not drive and Vivint was aware).
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 6 of 8

17. On more than one occasion Vivint had Mr. Evans drive the company van
even though they were aware that Mr. Evans did not have a driver’s license.

18. On August 19, 2019, Mr. Evans informed the operations manager, Mr.
Mike Steer that he had a doctor’s appointment on August 22, 2019.

19. While at the doctor Mr. Evans recevied a missed call from Vivint.

20. Mr. Evans returned the call after 12:30 p.m. but never received a call back
until after 5 p.m.

Zi. However during that time Mr. Evans was in the process of switching his
phone and never received a voicemail from Vivint.

22. On August 23, 2019, as Mr. Evans was leaving for work he received a
call from the Human Resources Representative, Marie’.

23. Marie informed Mr. Evans that he was terminated for being a no call/no
show on August 22, 2019.

24. Mr. Evans informed Marie that he never received the voicemail because
he was in the process of switching his phone to a new device and that had informed Mr.
Steer of his doctor’s appointment.

25. Marie then said “Within this day and age you should be able to get in
touch with us.”

26. Up to the time of his firing, Mr. Evans had been a loyal, hardworking
employee, with no write-ups or infractions.

2 Defendant’s purported reason for terminating Plaintiff was pretext.

28. At all times, he was performing the essential functions of his job in a

satisfactory, capable manner.

 

' Last name of Marie is unknown to Plaintiff
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 7 of 8

29. Defendant’s termination of the Plaintiff was motivated by the filing of his
worker’s compensation claim.

30. As a direct and proximate result of Defendant’s conduct in terminating
Plaintiff, he sustained great economic loss, future lost earning capacity, lost opportunity,
loss of future wages, as well emotional distress, humiliation, pain and suffering and other

damages as set forth.

Ill. CAUSE OF ACTION
WRONGFUL TERMINATION

31. Plaintiff incorporates paragraphs 1-30 as if fully set forth at length herein.
32. Defendant’s conduct towards Plaintiff, as described above and

incorporated herein constitutes a wrongful termination of Plaintiff in that it violated

public policy.

33. Plaintiff exercised a protected right in filing a Workers’ Compensation
claim.

34. Defendant was motivated to discharge Plaintiff and his termination was a

direct consequence of him filing a Worker’s Compensation claim.

35.  Defendant’s motivation in terminating Plaintiff's employment was to
stifle, restrict and chill his and other employees’ protected rights to file Workers’
Compensation claims in the event of workplace injuries.

36. As a proximate result of Defendant’s conduct, Plaintiff sustained
significant damages, including but not limited to: great economic loss, future lost earning
capacity, lost opportunity, loss of future wages, loss of front pay, loss of back pay, lost

benefits, as well as emotional distress, mental anguish, humiliation, pain and suffering,
Case 2:19-cv-04802-JCJ Document1 Filed 10/16/19 Page 8 of 8

consequential damages and Plaintiff has also sustained work loss, loss of opportunity, and

a permanent diminution of earning power and capacity and a claim is made therefore.

37. Plaintiff demands attorneys’ fees and court costs.

IV. RELIEF REQUESTED

WHEREFORE, Plaintiff, Ivan Evans, demands judgment in his favor and

against Defendant in an amount more than $150,000.00 together with:

A. Compensatory damages, including but not limited to: back pay, front pay,

past lost wages, future lost wages. Lost pay increases, lost pay incentives,

lost opportunity, lost benefits, lost future earning capacity, injury to

reputation, mental and emotional distress, pain and suffering;

B. Attorney’s fees and costs of suit;

C. Interest, delay damages; and,

pp. Any other further relief this Court deems just proper and equitable.

Date: October 15, 2019

 

RESPECTFULLY SUBMITTED:

LAW OFFICES OF ERIC A. SHORE, P.C.

BY: Att 5G

SCOTT K. JOHNSON, ESQUIRE
Two Penn Center, Suite 1240

1500 John F. Kennedy Blvd.
Philadelphia, PA 19102

Tel.: (267) 546-0124

Fax: (215) 944-6124

Email: scott]@ericshore.com

Attorney for Plaintiff, Ivan Evans
